      Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                                  :
            Plaintiff                               :       Civil Action No. 17-CV-2641
                                                    :
               v.                                   :       Honorable Robert F. Kelly
                                                    :
JEFFERSON B. SESSIONS III, et al.                   :
                                                    :
                      Defendants                    :


    PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ EXPERT REPORT OF
                      DANIEL WEBSTER, ScD


        Plaintiff Edward Williams, through his undersigned counsel, objects to the

expert report of Daniel Webster, ScD, which was provided by the Defendants

pursuant to the Court’s Scheduling Order, 1 for the reasons set forth infra.

     1. In the event this Court considers Daniel Webster’s report over Plaintiff’s

        objection averred infra, pursuant to Fed. R. Civ. P. 26, the report must be

        stricken as it fails to:

           a. Contain all data considered by the expert, as required by Fed. R. Civ.

               P. 26(a)(2)(B)(ii), when the report fails to include proper citation to

               the data relied upon in relation to:

                    i. The assertion that among those who are arrested for DUI, many

1 See Doc. 27 at 1. Plaintiff files these objections anticipating that the Defendants will utilize
that report in conjunction with their Motion for Summary Judgment. In the event the
Defendants opt to not utilize the report, the arguments contained herein are withdrawn.


                                                1
     Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 2 of 8




                       are not convicted (relying on data from only one state) and/or

                       that those who are have likely driven under the influence many

                       times prior without being arrested. (Government’s Expert

                       Report at 4).; and,

                  ii. The suggestion that individuals who are convicted of DUI have

                       a history of binge drinking, regular and significant impairment

                       from alcohol consumption and/or reckless and dangerous

                       behavior that threatens the life of others. (Id.).

           b. Contain a statement of the compensation paid for the study and

               testimony in the case, as required by Fed. R. Civ. P. 26(a)(2)(B)(vi).2

    2. Pursuant to Fed. R. Evid. 702, Daubert v. Merrell Dow Pharm., Inc., 509

       U.S. 579 (1993) and Kumho Tire Co., Ltd. V. Carmichael, 526 U.S. 137

       (1999), Daniel Webster’s report fails to “assist the trier of fact to understand

       the evidence or to determine a fact in issue,” as it:

           a. References that those who suffer from alcohol abuse or dependency

               issues, for which there is no evidence of record the Plaintiff suffers

               from any alcohol abuse or dependency issues; (Government’s Expert

               Report at 4, 6-8, and 15);

           b. Purports to show, in the absence of any supporting studies or reports,

2
 While on page 1 of the report it states Daniel Webster is being paid $350 an hour, it fails to
address the actual fee paid by Defendants for the report.

                                                 2
        Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 3 of 8




                 a statistical significance in relation to the reduction of future violent

                 crime when those previously convicted of a violent crime were barred

                 from purchasing a handgun, and when there is no evidence of record

                 the Plaintiff was ever charged with or convicted of a violent crime.

                 (Id. at 13-14); and,

             c. Fails to account for and address the relief from disabilities program of

                 18 U.S.C. § 925(c), where ATF previously granted relief to 7,722

                 individuals, including individuals convicted of DUI and/or vehicular

                 homicide while DUI, as well as other more egregious crimes, during

                 the time period of the studies cited to and where the record is devoid

                 of any evidence even suggesting that any of the individuals who were

                 granted relief committed crimes thereafter. 3

      3. Pursuant to Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146-47 (1997) and Fed.

          R. Evid. 702-703, there is too great a gap between the data and the opinion,

          as the data:

             a. In 40 of the 50 sources cited is over ten (10) years old, with an

                 average age of sixteen (16) years since the source was published;

                 (Government’s Expert Report at 17-20);

                     i. The median age of the source does not shed light into the age of


3
    See, Section V, b, iii, 2, A, pages 20-29, of Plaintiff’s Second Summary Judgment Brief.

                                                  3
Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 4 of 8




               the data utilized in the source itself;

    b. Supports that only 54% of repeat DUI offenders have alcohol

       dependence issues, leaving 46% without a dependence issue; (Id. at

       4);

    c. Does not support a finding that alcohol-impairment and alcohol abuse

       is causal to unintentional firearms injuries or deaths because it

       acknowledges that the data is sparse; (Id. at 8, fn 3);

    d. Suggests that individuals previously convicted of a misdemeanor

       crime of violence are more likely to commit a violent crime in the

       future; (Id. at 13-14);

             i. Mr. Webster uses this data relating to violent misdemeanants to

               opine that prohibitions against individuals like the Plaintiff

               prove a public safety benefit, even though the Plaintiff has

               never been convicted of a crime of violence. Further, one study

               relied upon reflected that “[t]here was no difference between

               the two groups in their rate of committing nonviolent crimes,

               suggesting that the difference observed in crimes involving

               firearms and/or violence…[was] more likely due to violent

               misdemeanants being prohibited and denied from purchasing a

               handgun.” (Id. at 14)(emphasis added); and,



                                      4
        Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 5 of 8




             e. Fails to show a link between preventing individuals convicted of a

                 single DUI and “preventing armed mayhem” as required by Binderup,

                 836 F.3d at 353 (quoting United States v. Skoien, 614 F.3d 638, 642

                 (7th Cir. 2010).

      4. Pursuant to Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146-47 (1997) and Fed.

          R. Evid. 702-703, an experts lack of certainty may lead to exclusion of

          evidence on the basis that the testimony is unreliable or unhelpful and in this

          matter, the report reflects:

             a. A large body of scientific evidence indicating that people who abuse

                 alcohol 4 are at a substantially increased risk of committing acts of

                 violence (Government’s Expert Report at 6)(emphasis added);

             b. That it is not possible to determine with certainty whether the

                 associations are causal or due to other underlying determinants (Id.);

                 and,

             c. That the effect of alcohol intoxication on the risk of engaging in

                 violent acts is not consistent across individuals and circumstances

                 (Id.),

      5. Pursuant to Fed. R. Evid. 403, 701-704, the report cannot be considered as it

          provides an opinion on his legal conclusions, i.e., an opinion on an ultimate


4
    As discussed supra, there is no evidence of record that Mr. Williams currently abuses alcohol.

                                                  5
     Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 6 of 8




       issue of law. United States v. Boulware, 558 F.3d 971, 975 (9th Cir. 2009).

    6. Pursuant to Fed. R. Evid. 403, the report should be excluded as:

           a. It conflates the issue of individuals who have alcohol dependence or

               abuse issues and the tendency to commit criminal acts in the future

               with the Plaintiff.

    7. In the event this Court does not strike the report in its entirety, little weight

       should be given to the report, as Plaintiff has only brought an as-applied, not

       facial, challenge 5 and the report: 6

           a. Fails to address any of Defendants’ contentions in relation to the

               specific background and current status of Plaintiff (See McMunn v.

               Babcock & Wilcox Power Generation Grp., Inc., 869 F.3d 246, 271

               (3d Cir. 2017) (finding expert failed to provide individualized

               testimony to each plaintiff as required). See also Black v. M&W Gear

               Co., 269 F.3d 1220, 1237–38 (10th Cir. 2001) (holding that a district

               court did not abuse its discretion in excluding an expert's testimony
5
 “Unlike a facial challenge, an as-applied challenge ‘does not contend that a law is
unconstitutional as written but that its application to a particular person under particular
circumstances deprived that person of a constitutional right.’ United States v. Mitchell, 652 F.3d
387, 405 (3d Cir. 2011) (quoting United States v. Marcavage, 609 F.3d 264, 273 (3d Cir. 2010));
see Ayotte v. Planned Parenthood of N. New England, 546 U.S. 320, 329, 126 S.Ct. 961, 163
L.Ed.2d 812 (2006) (“It is axiomatic that a statute may be invalid as applied to one state of facts
and yet valid as applied to another.” (internal quotation marks omitted)).” Binderup v. U.S.
Attorney General, 836 F.3d 336, 345-46, (3d Cir. 2016) (en banc).
6
  See, Binderup, 836 F.3d at 354, holding that the Government “…must ‘present some
meaningful evidence, not mere assertions, to justify its predictive [and here conclusory]
judgments.’” (citations ommitted).

                                                 6
Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 7 of 8




       when that expert “had not based his conclusion on the results of tests

       or calculations specific to” the plaintiff);

    b. Fails to address the Third Circuit’s standard in Binderup of

       “promoting public safety by ‘preventing armed mayhem.’” Binderup

       836 F.3d at 353 (quoting United States v. Skoien, 614 F.3d 638, 642

       (7th Cir. 2010))(emphasis added);

    c. Contends that “[i]ndividuals with alcohol dependency or other forms

       of alcohol abuse have heightened risks of intentionally and

       inadvertently hurting themselves or others,” (Government’s Expert

       Report at 5-7) but, there is nothing in the record suggesting that

       Plaintiff has an alcohol dependency or abuse issue;

    d. Contends that individuals who have alcohol dependency, alcohol

       abuse, and/or mental illness issues are at risk for subsequent violence

       (Id. at 6-7), but, the record is devoid of evidence that Plaintiff has an

       alcohol dependency or alcohol abuse issue nor any evidence that

       Plaintiff suffers from any mental illness;

    e. Fails to mention whether at the time the cited-to individuals

       committed subsequent violent acts, they were under the influence or

       had an alcohol dependency or abuse issue; and,

    f. Fails to account for and address the relief from disabilities program of



                                     7
    Case 2:17-cv-02641-RK Document 29-6 Filed 10/26/18 Page 8 of 8




           18 U.S.C. § 925(c), where ATF previously granted relief to 7,722

           individuals, including individuals convicted of DUI and/or vehicular

           homicide while DUI, as well as other more egregious crimes, during

           the time period of the studies cited to and where the record is devoid

           of any evidence even suggesting that any of the individuals who were

           granted relief committed crimes thereafter.




Dated: October 26, 2018                           Respectfully Submitted,


                                                  __________________________
                                                  Adam Kraut, Esq.

                                                  Joshua Prince, Esq.
                                                  Attorneys for Petitioner

                                                  Prince Law Offices, P.C.
                                                  646 Lenape Road
                                                  Bechtelsville, PA 19505
                                                  610-845-3803 ext 81115
                                                  610-845-3903 (fax)
                                                  AKraut@princelaw.com




                                       8
